—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered January 27, 1994, which, upon a jury verdict in favor of the defendant and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
It is well settled that the trial court has broad discretion in controlling the conduct of the trial, which includes limiting the scope of direct, cross, and redirect examination (see, Feldsberg v Nitschke, 49 NY2d 636). A witness’s answers may not be challenged concerning collateral matters through the production of extrinsic evidence for the sole purpose of impeaching the witness’s credibility (see, Fishman v Scheuer, 39 NY2d 502). In the case herein, the trial court acted within the scope of its discretion by limiting the cross-examination of the defendant’s witness.
Moreover, the re-direct examination of a witness should be confined to the matters brought out on cross-examination (see, Richardson, Evidence § 523 et seq. [Prince 10th ed]; Feldsberg v Nitschke, 49 NY2d, at 645, supra). The court properly acted within its discretion in limiting the re-direct examination of the plaintiff’s witness.
The plaintiff’s remaining contentions are without merit. Mangano, P. J., Joy, Krausman and Florio, JJ., concur.